Citation Nr: 1528216	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  07-34 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased evaluation for degenerative disc disease L4-S1, with degenerative changes thoracolumbar spine, rated 10 percent disabling prior to June 5, 2014; rated 20 percent disabling as of June 5, 2014. 

2. Entitlement to an increased evaluation for diabetes mellitus rated 20 percent disabling prior to June 5, 2014; rated 40 percent disabling as of June 5, 2014. 

3. Entitlement to an increased evaluation for renal insufficiency, rated 30 percent disabling.

4. Entitlement to an increased evaluation for gout, rated 20 percent disabling.

5. Entitlement to an increased evaluation for diabetic neuropathy, left lower extremity, rated 10 percent disabling.

6. Entitlement to an increased evaluation for diabetic neuropathy, right lower extremity, rated 10 percent disabling.

7. Entitlement to a separate compensable evaluation for hypertension.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to April 19, 2010 and the period from December 1, 2012 through June 4, 2014.

9. Entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in June 2007. 

In his August 2007 notice of disagreement (NOD), the Veteran requested a hearing in relation to his claim, which was interpreted as a request for a Decision Review Officer (DRO) hearing.  He made a second request for a DRO hearing in December 2013.  In November 2014, the Veteran submitted a statement that he would like to withdraw his request for a DRO hearing.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn.  

The June 2007 rating decision, in pertinent part, denied increased ratings for diabetes mellitus, rated 20 percent disabling and degenerative disc disease L4-S1, rated 10 percent disabling.  In November 2014, the RO granted the Veteran increased evaluations as of June 5, 2014 for diabetes mellitus, rated 40 percent disabling, and degenerative disc disease L4-S1, rated 20 percent disabling.  Although higher ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned from the date of claim nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Additionally, the Board notes that the denial of TDIU was also appealed by the Veteran; however, a 100 percent schedular rating was in effect from April 19, 2010 through November 30, 2012 and has been in effect from June 5, 2014 to the present.  As TDIU has not been granted for the appellate period prior to April 19, 2010 and the period from December 1, 2012 through June 4, 2014, this is not a full grant of the benefit sought on appeal.  Accordingly the issue to entitlement to TDIU for these periods, remains in appellate status, and shall be addressed accordingly.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On repetitive testing, the Veteran demonstrated flexion of the lumbar spine to 45 degrees with functional impairment of less movement than normal, weakened movement, and pain on movement.

2. Throughout the appeal period, the Veteran's low back condition has not been manifested by the functional equivalent of restriction of forward flexion of the lumbar spine to 30 degrees or less, or any type of ankylosis of the thoracolumbar spine.  The Veteran has not been prescribed bed rest for his low back for at least 4 weeks a four week period.

3. Prior to January 27, 2014, the Veteran did not require insulin to treat his service-connected diabetes mellitus.   

4. As of January 27, 2014, the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.

5. Throughout the period on appeal, the Veteran's diabetes mellitus has not manifested ketoacidosis or hypoglycemic reactions requiring hospitalizations or more than monthly visits to a diabetic care provider.  

6. The Veteran's renal insufficiency has been manifested by definite decrease in kidney function and high blood pressure requiring medication.   

7. The Veteran's hypertension is not manifested by diastolic pressure predominantly 130 or more; he also receives a separate, higher evaluation based upon renal insufficiency due to nephropathy.  The Veteran's renal condition has not been shown to result in loss of a kidney or to require regular dialysis.

8. The evidence of record does not demonstrate that the Veteran's gout has manifested with incapacitating exacerbations occurring three or more times per year or symptom combinations productive of definite impairment of health objectively supported by examination findings.    

9. The Veteran's peripheral neuropathy of the bilateral lower extremities is manifested by complaints of pain and numbness and findings of decreased sensation, reflexes, and hair loss.

10. The Veteran's peripheral neuropathy of the bilateral lower extremities is not manifested by functional impairment of a moderate severity, including muscle atrophy or reduced muscle strength.

11. As of April 19, 2010, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent, but not in excess of 20 percent, for degenerative disc disease L4-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5242 (2014).

2. Prior to January 27, 2014, the criteria for a disability rating in excess of 20 percent for diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.119, DC 7913 (2014).

3. As of January 27, 2014, the criteria for a 40 percent rating for diabetes mellitus, but no more than 40 percent, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, DC 7913 (2014).

4. The criteria for a disability rating of 60 percent, not in excess of 60 percent, for renal insufficiency have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7541 (2014).

5. The criteria for a separate compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.104, DC 7101, 4.115 (2014).

6. The criteria for a disability rating in excess of 20 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ §§ 4.1-4.14, 4.7, 4.71a DC 5002, 5017 (2014).

7. The criteria for a disability rating in excess of 10 percent for diabetic neuropathy, left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2014).

8. The criteria for a disability rating in excess of 10 percent for diabetic neuropathy, right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2014).

9. As of April 19, 2010, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, or "staged ratings" are warranted for the claims at issue.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board finds that staged rating are appropriate for the Veteran's claim for diabetes mellitus; however, uniform ratings are appropriate for the Veteran's other increased rating claims.   

Entitlement to an Increased Rating for a Low Back Condition

The Veteran's service-connected degenerative disc disease L4-S1, with degenerative changes of the thoracolumbar spine, was rated as 10 percent disabling prior to June 5, 2014 and has been rated 20 percent disabling since June 5, 2014.  The Veteran has argued that his low back condition is more severe than what is reflected by his current rating.  After review of the record, the Board finds that the Veteran's low back condition warranted a rating of 20 percent, but not in excess of 20 percent, throughout the appeal period.   

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating. With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted. An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).

The Board finds that the evidence supports a rating of 20 percent, but not in excess of 20 percent, throughout the appeal period.  Particularly, the Board finds that the evidence indicates that the Veteran's condition has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees since his initial claim in December 2006.  While the VA examiner in April 2007 found that the Veteran had forward flexion to 84 degrees, the Board notes that the examiner noted pain on motion during repeated testing.  During his next thorough lumbar evaluation in June 2014, the Veteran was noted to have forward flexion to 70 degrees, with objective evidence of painful motion at that point; however, on repetitive testing, the Veteran demonstrated flexion only to 45 degrees with functional impairment of less movement than normal, weakened movement, and pain on movement.  As the 2007 examination indicates additional limitations of the Veteran's low back with repetitive movement and the subsequent evaluation indicates that multiple repetitions of low back flexion result in limitation of flexion to approximately 45 degrees, the Board finds, after resolving the benefit of the doubt in favor of the Veteran, that the Veteran's low back condition is more closely reflected by 20 percent rating criteria throughout the appeal period.  

The Board notes that the evidence does not support a rating in excess of 20 percent for a low back condition at any point during the appeal period.  Even accounting for additional limitations based upon painful motion and additional repetitions, the Veteran's low back has not been shown to be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or to have manifested by any type of ankylosis of the thoracolumbar spine.  Further, the evidence does not indicate that the Veteran has been prescribed bed rest for his low back for at least 4 weeks in a one year period, which would be required for the next higher rating under the IVDS. 

Based on the foregoing, the evidence warrants a rating of 20 percent, but not in excess of 20 percent, throughout the appeal period for the Veteran's degenerative disc disease L4-S1, with degenerative changes of the thoracolumbar spine.  

Entitlement to an Increased Rating for Diabetes Mellitus

The Veteran's service-connected diabetes mellitus was rated as 20 percent disabling prior to June 5, 2014 and has been rated 40 percent disabling since June 5, 2014.  The Veteran has argued that his diabetes has warranted a higher rating throughout the appeal period, and has submitted several statements indicating a worsening of his condition during the appeal period.  After review of the record, the Board finds that the Veteran's diabetes mellitus did not warrant a rating in excess of 20 percent prior to January 27, 2014, and has not warranted a rating in excess of 40 percent throughout the appeal period.

The rating schedule provides the following criteria for rating diabetes:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated ........................................................................ 100 percent

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.............................. 60 percent

Requiring insulin, restricted diet, and regulation of activities............. 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet ............................................................................................................. 20 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

While the Veteran submitted several statements regarding his worsening diabetes, the Board finds that the evidence indicates that he did not meet the schedular criteria for rating in excess of 20 percent for diabetes mellitus until January 27, 2014 when the Veteran's medication was switched to insulin due to medical necessity.  Initially, the Veterans diabetes mellitus was noted to be fairly well controlled through oral medications.  During his April 2007 examination, the examiner reported that the Veteran did not have any history of ketoacidosis or hypoglycemic reactions.  He was on a restricted diet that he followed "occasionally."  At this time, the evidence indicates that the Veteran did not meet either the requirements of insulin use (rather than oral hypoglycemic agents) or restriction of activity. 

The Veteran's treatment records note that the Veteran's diabetes mellitus did worsen throughout the appeal period.  In March 2009, while the Veteran was noted to have "occasional hypoglycemic episodes" due to his poorly controlled blood sugar.  In January 2011, it was suggested that the Veteran switch from oral hypoglycemic agents.  However, the Veteran was resistant to switching to insulin and his medical reports indicate that insulin "was not required" at that time.  Records from March 2012 noted his poor control of his diabetes and stated that he "will likely need insulin soon" but other medications were tried first to comply with the Veteran's requests.  Accordingly, the Board finds that the evidence does not indicate that insulin, restricted diet, and restriction of activities were required until the Veteran began treating with insulin in January 2014. 

The Veteran's diabetes mellitus has not met the rating schedule criteria for a rating higher than 40 percent.  The Board does not find evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or multiple visits per month to a diabetes care provider.  While the Veteran does suffer from complications of his diabetes mellitus (e.g., peripheral neuropathy of his bilateral lower extremities), the Board finds that these conditions have been separately evaluated and that his overall diabetes disability more nearly approximates the criteria required for the 40 percent rating.  Thus, the Board finds that the Veteran's diabetes mellitus did not warranted a rating in excess of 20 percent prior to January 27, 2014, and has warranted a rating of 40 percent, but not in excess of 40 percent since January 27, 2014.  

Entitlement to an Increased Rating for Renal Insufficiency

The Veteran's service-connected renal insufficiency has been rated as 30 percent disabling throughout the appeal period.  After review of the record, the Board finds that a rating of 60 percent, but not in excess of 60 percent, is warranted. 

The Veteran's service-connected renal insufficiency has been evaluated under 38 C.F.R. § 4.115b, DC 7541 (renal involvement in diabetes mellitus).  See 38 C.F.R. § 4.115b, DC 7541 (2014).  DC 7541 provides that renal involvement in diabetes mellitus will be rated as renal dysfunction under 38 C.F.R. § 4.115a.  A 30 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2014).

The Board finds that the evidence of record establishes that the Veteran's renal insufficiency, or his chronic renal insufficiency (CRI) as it is referred to in his medical records, has manifested with a definite decrease in kidney function, which has been demonstrated by his doctor's diagnosis of stage 2 and stage 3 chronic kidney disease.  Treatment records from the Phoenix VAMC report that the Veteran has CRI that fluctuates between stage 2 and stage 3 chronic kidney disease with corresponding changes in his regular or estimated glomerular filtration rate (GFR or eGFR), BUN levels, and creatinine levels.  Particularly, the Board notes the September 17, 2008 record which states that the Veteran's GRF put him at Stage 3 chronic kidney disease.  The Board finds that Veteran's chronic renal insufficiency has caused a definite decrease in kidney function and warrants a 60 percent rating.

The Board, however, finds that the Veteran's renal insufficiency has not warranted a rating in excess of 60 percent.  There is no indication that the Veteran experienced generalized poor health due to his renal condition, characterized by lethargy, weight loss, weakness, or anorexia.  See 38 C.F.R. § 4.115a.  While the Veteran did demonstrate some weight loss during the appeal period, this was attributed to his diet and exercise required to treat his diabetes mellitus.  The Veteran also did not demonstrate BUN or creatinine levels sufficient to warrant an 80 percent rating under DC 7541 for renal dysfunction.  Id.  There finally is no indication that the Veteran's renal dysfunction required regular dialysis or precluded more than sedentary activity as is required for a 100 percent rating under DC 7541. Thus, the Board finds that the criteria for a disability rating of 60 percent, but not greater than 60 percent for renal insufficiency are met.

 Entitlement to a Compensable Rating for Hypertension

The Veteran currently receives a separate non compensable rating for his hypertension, which he argues should warrant a compensable rating.  The Board finds that the Veteran is not eligible for a separate compensable rating for hypertension as he already is in receipt of the highest possible rating for hypertension for his service-connected renal impairment.  

38 C.F.R. § 4.115 states "Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability because of nephritis, the absent kidney and any hypertension will be separately rated.  Also, in the even that chronic renal disease has progressed to the point where regular dialysis is required, any co-existing hypertension or heart disease will be separately rated."  38 C.F.R. § 4.115. The regulations forbid granting separate compensable ratings for renal dysfunction and hypertension, unless the renal dysfunction has caused either loss of a kidney or regular dialysis, neither of which is demonstrated by the evidence of record.  Due to 38 C.F.R. § 4.115 and the rule against pyramiding (38 C.F.R. § 4.14), the Board finds that in this case separate compensable ratings as not available for hypertension and renal insufficiency as the schedular criteria for renal insufficiency specifically contemplate hypertension and its related symptoms.   

The Board also finds that a higher schedular rating is not available under the hypertension rating criteria as the Veteran is already in receipt of the highest possible rating that could be granted for hypertension (60 percent) for renal dysfunction.  Accordingly, a separate compensable rating (or higher rating) for hypertension is not warranted.  See 38 C.F.R. §§ 4.14, 4.104, DC 7101, 4.115. 

Entitlement to an Increased Rating for Gout

The Veteran's service-connected gout has been rated as 20 percent disabling throughout the appeal period.  After review of the record, the Board finds that a rating in excess of 20 percent for gout is not warranted. 

The Veteran is service connected for gout under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  Under DC 5017, gout is rated under the criteria for rheumatoid arthritis.  DC 5002 states that rheumatoid arthritis warrants a 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  See 38 C.F.R. § 4.71a, DC 5002.

While the Veteran's gout has been shown to cause some incapacitating episodes related to pain and swelling of various joints, including his bilateral feet (and his big toes), his bilateral ankles, his bilateral knees, his right thigh and his left arm.  While the Veteran has had recurrent swelling and flare-ups of these conditions, he indicates that they, while painful, do not result in incapacitating exacerbations three or more times per year and have not resulted in symptoms, such as anemia or weight loss, which result in a definite impairment of health.  During his 2007 VA examinations, the Veteran's gout was not noted to involve any specific joints or cause symptoms that resulted in a definite impairment of health.  During his 2014 examination, the Veteran's condition was noted to have progressed to involve several joints but that they only caused incapacitating episodes when joints of the Veteran's bilateral lower extremities, particularly his big toes, were affected during the same flare-up.  The Veteran indicated that such an event was rare and had not happened since the previous year.  Accordingly, the Board finds that a rating in excess of 20 percent gout is not warranted.  

Entitlement to an Increased Rating for Bilateral Lower Extremity Neuropathy

The Veteran's service-connected left and right lower extremity neuropathy each have been rated as 10 percent disabling throughout the appeal period.  The Board finds that a rating in excess of 10 percent for each condition is not warranted.

Diagnostic Code 8520, and the related Diagnostic Codes 8620  (neuritis) and 8720 (neuralgia) provide for a rating of 80 percent where there is complete paralysis, such that the foot dangles and drops, no active movement is possible of  muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  Ratings are also available for incomplete paralysis. 

A 60 percent rating is available for incomplete paralysis that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis that is 
moderately severe; a 20 percent rating is provided for incomplete paralysis that is moderate; a 10 percent rating is provided for incomplete paralysis that is mild.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.

The Board notes that the rating schedule does not define the terms "mild," "moderate," "moderately severe," or "severe."  Therefore, the Board must evaluate the evidence and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6. However, 38 C.F.R. § 4.124 indicates that when the involvement is wholly sensory, the rating should be of the "mild" or at most, the "moderate" degree.

In his 2007 VA examination, the Veteran reported that he was "unable to feel [his] feet.  He denied flare-ups and stated that his condition was constant.  He indicates that he did not have paresthesias or dysesthesias, with just a numb plantar surface that did not interfere with his daily activities.  In 2009, the Veteran reported radiating pain in his bilateral lower extremities, which were reported to be diabetic neuropathy after electromyography (EMG) confirmed that the symptoms were not radiculopathy.  

During a 2014 VA examination, the examiner noted that the Veteran had severe constant pain, severe paresthesias and dysesthesias, and moderate numbness in his bilateral lower extremities due to his peripheral neuropathy.  However, despite the severe perceived pain by the Veteran, the examination demonstrated that the Veteran had normal strength of his bilateral lower extremities with normal position sense and vibration sensation.  The Veteran did demonstrate decreased light touch testing of his feet/toes and decreased deep tendon reflexes.  The examiner opined that the Veteran's overall incomplete paralysis was of "mild" severity.       

The Board finds that throughout the appeal period, the Veteran's right and left lower extremity neuropathy has been most closely represented by "mild" incomplete paralysis.  While the Veteran demonstrated some indications that his condition is not completely sensory, such as reduced deep tendon reflexes and reduced hair on his legs, the Board finds that the functional impairment caused by the Veteran's peripheral neuropathy to be "mild" in nature.  The Veteran neuropathy was not noted to cause any impairment to his ability to work and the Veteran condition has not been shown to result in muscle atrophy or reduced muscle strength in either extremity.  Accordingly, the Board finds that a rating in excess of 10 percent right lower extremity neuropathy and left lower extremity neuropathy is not warranted.  

Extra-Schedular Analysis

The Veteran's conditions were also considered for possible extraschedular referral.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this instance, none of the above listed disabilities require analysis beyond the first step of the Thun analysis.  The rating criteria for diabetes mellitus, degenerative disc disease of the low back, renal insufficiency with hypertension, gout, bilateral peripheral neuropathy contemplate the symptoms complained of by the Veteran.  The rating schedule specifically contemplates stiffness, painful joints, limitation of motion, and limitations of motion due to pain.  Further, DC 5002 and the IVDS contemplate incapacitating episodes and renal dysfunction and DC 5002 contemplate generalized poor health with symptoms of weakness and weight loss.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the Board finds that the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See Thun.


Entitlement to a TDIU

On December 11, 2006, the Veteran filed a claim for a total disability rating based upon individual unemployablity.  As noted above, the Veteran has been granted a 100 percent rating for certain segments of his appeal, which would make the Veteran's claim for TDIU moot for those periods.  Accordingly, the Board will address the Veteran's claim for TDIU for the period prior to April 19, 2010 and the period from December 1, 2012 through June 4, 2014.

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The Veteran has met the schedular requirement for TDIU throughout the appeal period.  He is service-connected for diabetes mellitus, degenerative disc disease of the low back, renal insufficiency with hypertension, gout, bilateral peripheral neuropathy.  Subsequent to his application for TDIU, he applied for and was granted service connection for prostate cancer, a mood disorder, and PTSD. The Veteran's combined rating is greater than 70 percent with at least one disability greater than 40 percent.  Therefore, the first requirement of 38 C.F.R. § 4.16 is met.  

The veteran has two years of college education and previously worked in security after his many years of active service.  On his application for TDIU, the Veteran reported that "As a result of my disabilities, I am unable as a result of pain, lack of mobility, gout attacks, and arthritis, to work at any job."  

Despite the Veteran's statements, his medical records do not support a finding that he would not have been able to perform sedentary work at the time of his initial application for TDIU.  His background and educational history indicate that prior to his diagnosis of cancer and his later psychiatric diagnosis that the Veteran would not have been unemployable, even if he could not perform physical labor.  Accordingly, the Board grants TDIU as of April 19, 2010.      

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in March 2007.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  These examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

A rating of 20 percent, but not in excess of 20 percent, for degenerative disc disease L4-S1, with degenerative changes thoracolumbar spine is granted.   

For the period prior to January 27, 2014, a disability rating in excess of 20 percent for diabetes mellitus is denied.  

For the period after January 27, 2014, a rating of 40 percent, but not in excess of 40 percent, for diabetes mellitus is granted. 

A disability rating of 60 percent, but not in excess of 60 percent, for renal insufficiency is granted.  

A compensable evaluation for hypertension is denied. 

A disability rating in excess of 20 percent for gout is denied. 

A disability rating in excess of 10 percent for diabetic neuropathy, left lower extremity is denied. 

A disability rating in excess of 10 percent for diabetic neuropathy, right lower extremity is denied.  

As of April 19, 2010, a total disability rating based upon individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As indicated above, the Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran expressed disagreement with the September 2012 determination of the RO in a statement submitted in October 2013.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and representative addressing the issue of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


